BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                   No. 06-14-00015-CV

                               Matador Production Company

                                                v.

                       Weatherford Artificial Lift Systems, Inc.

       (No. 07-0808 IN 71ST DISTRICT COURT OF HARRISON COUNTY)
TYPE OF FEE               CHARGES PAID       BY
MOTION FEE                             $10.00   E-PAID     GLENDA MOORE
MOTION FEE                             $10.00   E-PAID     SANDRA SCHREIBER
MOTION FEE                             $10.00   E-PAID     DENISE STILZ
MOTION FEE                             $10.00   E-PAID     SANDRA SCHREIBER
CLERK'S RECORD                      $1,087.00   PAID       HAYNES AND BOONE, LLP
SUPP REPORTER'S RECORD                $150.00   UNKNOWN    PIERCE & O'NEILL, LLP
SUPP REPORTER'S RECORD                $105.00   UNKNOWN    PATTON BOGGS
SUPP REPORTER'S RECORD                 $82.25   UNKNOWN    PATTON BOGGS
MOTION FEE                             $10.00   E-PAID     DENISE STILZ
REPORTER'S RECORD                   $3,250.50   PAID       PATTON BOGGS, LLP
INDIGENT                               $25.00   E-PAID     DENISE STILZ
FILING                                $100.00   E-PAID     DENISE STILZ
STATEWIDE EFILING FEE                  $20.00   E-PAID     DENISE STILZ
SUPREME COURT CHAPTER 51 FEE           $50.00   E-PAID     DENISE STILZ


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                          IN TESTIMONY WHEREOF,
                                                          witness my hand and the Seal of
                                                          the COURT OF APPEALS for
                                                          the Sixth District of Texas, this
                                                          June 12, 2015.

                                                          DEBRA AUTREY, CLERK



                                                          By ___________________________
                                                                                  Deputy